DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the scope of a “storage medium non-temporarily storing a program” is. For example, does the phrase “non-temporarily” mean that the program is stored as long as the medium exists, that the program is never edited or deleted, or is there another intended interpretation? Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “acquir[ing] information indicating a tendency on a visit spot for each vehicle sort” (Abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-14), Process (claims 15-19), Article of Manufacture (claim 20)
NOTE: As explained in the rejection under 35 U.S.C. § 112(b) above, it is not clear what the scope of a “storage medium non-temporarily storing a program” is. If this phrase simply means that the program is not deleted while the storage medium exists, then the storage medium could still be interpreted as a signal per se, which is non-statutory subject matter. In the interest of compact prosecution, claim 20 will continue to be evaluated as part of the Subject Matter Eligibility test.

2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:   
[Claim 1]	acquiring first information about a plurality of vehicles, the first information including vehicle information about a vehicle, the vehicle information not being capable of identifying an individual user or an individual vehicle but reflecting at least part of attributes or preferences of a user associated with the vehicle, and the first information including spot information about a visit spot of the vehicle; and 
acquiring tendency information indicating a tendency on the visit spot of the vehicle for each vehicle classification based on the vehicle information, from the first information about the plurality of vehicles.
[Claim 2]	wherein the vehicle information includes at least one piece of data classified as any one of a plurality of attributes associated with the vehicle information, 
the spot information includes at least one piece of data classified as any one of a plurality of attributes associated with the spot information, and 
acquiring the tendency information by totaling numbers of records of the first information about the plurality of vehicles according to at least one attribute of the plurality of attributes associated with the vehicle information and at least one attribute of the plurality of attributes associated with the spot information.
[Claim 3]	receiving an input of a totaling condition including specification of an attribute used for totaling; and 
total numbers of records of the first information about the plurality of vehicles according to the attribute specified by the totaling condition.
[Claim 4]	receiving an input of an extraction condition for extracting first information used for totaling; and 
extracting first information satisfying the extraction condition from the first information about the plurality of vehicles; and 
total numbers of records of the extracted first information.
[Claim 5]	receiving an input of an output condition for specifying an output format of the tendency information; and 
outputting the tendency information in a format specified by the output condition.
[Claim 6]	wherein the output format includes at least a totaling table, a list, a pie chart, and a band chart.
[Claim 7]	wherein the plurality of attributes associated with the vehicle information is two or more attributes among a vehicle name, a vehicle body style, a body color, a vehicle model year, and number of passengers.
[Claim 8]	wherein the plurality of attributes associated with the spot information is two or more attributes among identification information of a spot, a position of a spot, and a genre of a spot.
[Claim 9]	wherein the first information includes time information about time, 
the time information includes at least one piece of data classified as any one of a plurality of attributes associated with the time information, and 
acquiring the tendency information by totaling numbers of records of the first information about the plurality of vehicles according to at least one attribute of the plurality of attributes associated with the vehicle information, at least one attribute of the plurality of attributes associated with the spot information, and at least one attribute of the plurality of attributes associated with the time information.
[Claim 10]	wherein the plurality of attributes associated with the time information is two or more attributes among a date and time, a year, a month, a day of the week, a time slot, a season, and a staying time.
[Claim 11]	acquiring the first information based on information acquired from vehicles.
[Claim 12]	acquiring the first information based on information acquired from a position associated with a predetermined spot; 
acquire the vehicle information from a captured image; and 
acquire the spot information from information about the predetermined spot.
[Claim 13]	acquiring the first information based on a post on an SNS (social networking service); 
acquiring the vehicle information from a message or an image included in the post; and 
acquiring the spot information from position information or the message included in the post.
[Claim 14]	indicating a history in which one vehicle has moved from a spot of a movement source to a spot of a movement destination based on the first information; and 
acquiring second information including the vehicle information about the one vehicle, and the spot information about each of the spots of the movement source and the movement destination; and 
acquiring, as the tendency information, information indicating a tendency for a vehicle to move between the two spots for each classification based on the vehicle information, from the second information about the plurality of vehicles.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. A human user can also generate output in the form of a table, list, pie chart, or band chart, e.g., with the use of pen and paper. The evaluated process is related to gathering marketing-related information, which is an example of marketing (i.e., organizing human activity).
The other claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – Process claims 15-19 do not include any additional elements and are, thus, directed to the abstract ideas per se.

The apparatus claims include an information processing apparatus, comprising a controller including at least one processor. Apparatus claim 11 recites “a plurality of in-vehicle devices that is mounted on the plurality of vehicles, respectively.” Apparatus claim 12 recites a camera installed at a position associated with a predetermined spot. The article of manufacture claim includes a storage medium non-temporarily storing a computer-executable program. These claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 35-39, 148).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima (US 2021/0065224).
[Claim 1]	Kawashima discloses an information processing apparatus, comprising a controller including at least one processor (¶¶ 58-59, 142-143) configured to execute: 
	acquiring first information about a plurality of vehicles, the first information including vehicle information about a vehicle, the vehicle information not being capable of identifying an individual user or an individual vehicle but reflecting at least part of attributes or preferences of a user associated with the vehicle, and the first information including spot information about a visit spot of the vehicle (¶¶ 31, 50-52, 77 – Information regarding which types of vehicles, e.g., classified by model lineup or type, may be associated with destinations of each respective vehicle and the destination category of each destination; ¶¶ 57, 61-63 – General demographic information of the passengers is associated with each vehicle. This provides a vehicle trend mapping that shows correlations relevant to users identified by demographics, a vehicle model lineup or vehicle type, and points of interest/destinations/destination categories.); and 
acquiring tendency information indicating a tendency on the visit spot of the vehicle for each vehicle classification based on the vehicle information, from the first information about the plurality of vehicles (¶¶ 31, 50-52, 77 – Information regarding which types of vehicles, e.g., classified by model lineup or type, may be associated with destinations of each respective vehicle and the destination category of each destination; ¶¶ 57, 61-63 – General demographic information of the passengers is associated with each vehicle. This provides a vehicle trend mapping that shows correlations relevant to users identified by demographics, a vehicle model lineup or vehicle type, and points of interest/destinations/destination categories.).
[Claim 2]	Kawashima discloses wherein the vehicle information includes at least one piece of data classified as any one of a plurality of attributes associated with the vehicle information (¶¶ 31, 50-63, 77 – Various attributes, including model lineup, type, destinations, destination categories, and demographics of passengers, are associated with each respective vehicle), 
the spot information includes at least one piece of data classified as any one of a plurality of attributes associated with the spot information (¶¶ 31, 51-52, 77), and 
the controller is configured to acquire the tendency information by totaling numbers of records of the first information about the plurality of vehicles according to at least one attribute of the plurality of attributes associated with the vehicle information and at least one attribute of the plurality of attributes associated with the spot information (fig. 5B – A vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category).
[Claim 3]	Kawashima discloses wherein the controller is configured to: 
receive an input of a totaling condition including specification of an attribute used for totaling (fig. 5B – A vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category); and 
total numbers of records of the first information about the plurality of vehicles according to the attribute specified by the totaling condition (fig. 5B – A vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category).
[Claim 4]	Kawashima discloses wherein the controller is configured to: 
receive an input of an extraction condition for extracting first information used for totaling (¶ 104 – “As an illustrative example, as shown in FIG. 5B, the vehicle utilization dataset 512 may be classified based on a particular vehicle model lineup 514 and may include a data table of values that may arranged in rows of the VIN number 516 of the plurality of vehicles of the particular vehicle model lineup 514 from which vehicle dynamic data has been received.” In order to create such a data table (e.g., classified based on a particular vehicle model lineup), an indicator needs to be provided to the system to specify which data is to be included in the table. This indicator would be received as input); and 
extract first information satisfying the extraction condition from the first information about the plurality of vehicles (fig. 5B – A vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category; ¶ 104); and 
total numbers of records of the extracted first information (fig. 5B – A vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category).
[Claim 7]	Kawashima discloses wherein the plurality of attributes associated with the vehicle information is two or more attributes among a vehicle name, a vehicle body style, a body color, a vehicle model year, and number of passengers (¶ 48 – “The one or more categories of vehicle data may include, but may not be limited to, a vehicle identification number (VIN) of the vehicle(s) 102, a model name of the vehicle(s) 102, a model year of the vehicle(s) 102, a vehicle type of the vehicle(s) 102, a model trim level of the vehicle(s) 102, a model engine version of the vehicle(s) 102, a body style of the vehicle(s) 102 and/or additional OEM specific vehicle identification information that may be utilized to describe and/or classify the vehicle(s) 102.”; ¶ 53 – Passenger sensors include cameras that determine the number of passengers that may occupy a vehicle(s).; ¶ 31 – “The vehicle(s) 102 may be configured as a particular vehicle model(s) (e.g., model name, model year) of a plurality of vehicle models that may be manufactured, sold, and/or leased by the OEM 110. The vehicle(s) 102 may additionally or alternatively be configured as a particular vehicle type (e.g., car, truck, SUV, coupe, sedan, etc.) of a plurality of vehicle types that may be manufactured, sold, and/or leased by the OEM 110. The vehicle(s) 102 additionally or alternatively may be configured based on an additional OEM classifications of a plurality of vehicle classifications that may be manufactured, sold, and/or leased by the OEM 110. For example, the plurality of vehicle classifications may include, but may not be limited to, a model trim level of the vehicle(s) 102, a model engine version of the vehicle(s) 102, and/or a body style of the vehicle(s) 102.”).
[Claim 8]	Kawashima discloses wherein the plurality of attributes associated with the spot information is two or more attributes among identification information of a spot, a position of a spot, and a genre of a spot (¶¶ 50-52).
[Claim 9]	Kawashima discloses wherein the first information includes time information about time (¶¶ 31, 50-53, 77), 
the time information includes at least one piece of data classified as any one of a plurality of attributes associated with the time information (¶¶ 31, 50-53, 77), and 
the controller is configured to acquire the tendency information by totaling numbers of records of the first information about the plurality of vehicles according to at least one attribute of the plurality of attributes associated with the vehicle information, at least one attribute of the plurality of attributes associated with the spot information, and at least one attribute of the plurality of attributes associated with the time information (fig. 5B – A vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category; ¶ 70 – Data may be gathered for a predetermined period of time; ¶ 85 – “The number of vehicle dynamic events may include a number of events in one or more vehicle dynamic categories that may occur during a predetermined period of time.”; ¶¶ 31, 77 – A vehicle may also be categorized based on its model year).
[Claim 10]	Kawashima discloses wherein the plurality of attributes associated with the time information is two or more attributes among a date and time, a year, a month, a day of the week, a time slot, a season, and a staying time (¶¶ 50-51, 70 -- Predetermined periods of time may include a week and/or thirty days/a month; ¶¶ 31, 77 – A vehicle may also be categorized based on its model year).
[Claim 11]	Kawashima discloses wherein the controller is configured to: 
acquire the first information based on information acquired from a plurality of in-vehicle devices that is mounted on the plurality of vehicles, respectively (¶¶ 38, 50-53).
[Claims 15-18]	Claims 15-18 recite limitations already addressed by the rejections of claims 1, 2, 7, and 9 above; therefore, the same rejections apply.
[Claim 20]	Claim 20 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Kawashima discloses a storage medium non-temporarily storing a program for causing a computer to execute the disclosed functionality (¶¶ 58-59, 142-143).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2021/0065224), as applied to claims 1-2 above, in view of Hou et al. (US 2015/0254369).
[Claims 5-6]	Kawashima mentions that “the vehicle trend mapping application 108 may output vehicle dynamic data that includes the number of vehicle dynamic events for one or more categories of vehicle dynamic data” (Kawashima: ¶ 85). Kawashima discloses that a vehicle model lineup table may total a number of points of interest (POIs) that are visited within a particular destination category as well as a number of vehicle trips for each vehicle in the specified vehicle model lineup category (Kawashima: fig. 5B). Kawashima does not explicitly disclose that this table is necessarily output to a user as a visualization. More specifically, Kawashima does not explicitly disclose:
[Claim 5]	wherein the controller is configured to: 
receive an input of an output condition for specifying an output format of the tendency information; and 
output the tendency information in a format specified by the output condition;
[Claim 6]	wherein the output format includes at least a totaling table, a list, a pie chart, and a band chart.
However, Hou discloses a graphical user interface that allows a user to specify which data to view and in which format (e.g., pie chart, bar chart, band chart) to illustrate the specified data (Hou: figs. 1, 4-14, ¶¶ 44, 47-49). Like Kawashima, Hou’s examples of evaluation information are related to categories of types and brands of vehicles (Hou: figs. 1, 4-14, ¶¶ 44, 47-49). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawashima:
[Claim 5]	wherein the controller is configured to: 
receive an input of an output condition for specifying an output format of the tendency information; and 
output the tendency information in a format specified by the output condition;
[Claim 6]	wherein the output format includes at least a totaling table, a list, a pie chart, and a band chart
to more conveniently facilitate, for a human user, visualization of the different types of information evaluated in Kawashima. As suggested in Hou, “[t]his allows a user to quickly and fluidly create new charts that vary a single parameter, whether a dimension or a metric.” (Hou: ¶ 44)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2021/0065224), as applied to claim 1 above, in view of Schill, Emily Claire, “The Price of Public Land: An Analysis of Visitor Responsiveness to National Park Entrance Fees.” Undergraduate Honors Theses at Brigham Young University. 72. March 16, 2019.
[Claim 12]	Kawashima does not explicitly disclose wherein the controller is configured to: 
acquire the first information based on information acquired from a camera installed at a position associated with a predetermined spot; 
acquire the vehicle information from a captured image by the camera; and 
acquire the spot information from information about the predetermined spot at which the camera is installed.
	Schill describes an experiment conducted using webcam footage to correlate certain behaviors related to national park visits with the make, model, year, body type and approximate value for each car that entered the park on certain days (including free admission and regular paid admission days), as follows:
I use a natural experiment to assess responsiveness of different demographic groups to changes in admission cost. To do this, I observed webcam footage of all of the cars that entered Arches National Park on the free admission day, April 21, 2018 and on two regular paid admission days, April 14, 2018 and May 5, 2018. I identify all of the cars by make, model, year, body type and approximate a value for each car. By using car value as a proxy for income level, I estimate and compare the income levels of visitors who visit the park on different days. I use other car characteristics such as year, country of origin, and average fuel efficiencies to distinguish between the populations who are willing to pay full admission price and those who prefer to attend when admission is free. I find that cars that entered the park on the free admission day were, on average, lower value and older than those that entered on the paid admission day. In addition, I find that a lower percentage of these cars were foreign-made. I conclude that  households of different demographic backgrounds may respond differently to  adjustments in price, and that lower income households may have a lower willingness to pay for public land recreation than do higher income households. (Schill: pp. 7-8)
	Both Kawashima and Schill identify correlations among features of vehicles, drivers/visitors, and at least one category of destinations. Kawashima implements its disclosed invention using a controller (Kawashima: ¶¶ 58-59, 142-143). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawashima wherein the controller is configured to: 
acquire the first information based on information acquired from a camera installed at a position associated with a predetermined spot; 
acquire the vehicle information from a captured image by the camera; and 
acquire the spot information from information about the predetermined spot at which the camera is installed
in order to adapt Kawashima to glean more useful business insight from its datasets (e.g., regarding customer behavior), thereby making Kawashima’s invention more useful for various applications and more marketable to users.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2021/0065224), as applied to claim 1 above, in view of Booker et al. (US 2019/0073410).
[Claim 13]	Kawashima discloses wherein the controller is configured to acquire the spot information from position information or the message included in the post (¶¶ 50-52 – The spot information may be acquired from position information).
	Kawashima does not explicitly disclose wherein the controller is configured to: 
acquire the first information based on a post on an SNS (social networking service); 
acquire the vehicle information from a message or an image included in the post.
Booker identifies category, product, and user correlations from information gleaned from images posted in social networks (Booker: ¶¶ 16, 18, 28, 31, 34, 38). The products may include vehicles (Booker: ¶ 39). The types of vehicles may include automobiles and sports cars (Booker: ¶ 39). The brand of vehicles may include Porsche™ (Booker: ¶ 39). Products may be associated with various users and/or categories, including locations, restaurants (i.e., a category of a destination), etc. (Booker: ¶¶ 32, 35). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawashima wherein the controller is configured to: 
acquire the first information based on a post on an SNS (social networking service); 
acquire the vehicle information from a message or an image included in the post
in order to enhance the range of data used to define aspects of a dataset of interest (including aspects related to vehicles and corresponding destination information) and make such data more useful in specific areas, such as to improve marketing and advertising efforts (as suggested in ¶¶ 2 and 24 of Booker).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2021/0065224), as applied to claims 1 and 15 above, in view of Khoury (US 2017/0255966).
[Claims 14, 19]	Kawashima discloses wherein the controller is configured to: 
indicate a history in which one vehicle has moved from a spot of a movement source to a spot of a movement destination based on the first information (¶¶ 50-51, 59 – One of more destinations visited by the vehicle(s) may be determined based on GPS coordinates of the vehicle(s) and a determination that the ignition of a vehicle has been turned off; As seen in ¶ 51, “[i]n one embodiment, the vehicle trend mapping application 108 may be configured to communicate with the GPS sensors 120 to determine one or more destination categories for a predetermined period of time (e.g., thirty days.)” Since multiple destinations visited by a vehicle over a specific time period may be identified, there is a history of movement and where the vehicle has stopped, i.e., turned the ignition of the vehicle off); and 
acquire second information including the vehicle information about the one vehicle, and the spot information about each of the spots of the movement source and the movement destination (¶¶ 50-51, 59 – One of more destinations visited by the vehicle(s) may be determined based on GPS coordinates of the vehicle(s) and a determination that the ignition of a vehicle has been turned off; As seen in ¶ 51, “[i]n one embodiment, the vehicle trend mapping application 108 may be configured to communicate with the GPS sensors 120 to determine one or more destination categories for a predetermined period of time (e.g., thirty days.)” Since multiple destinations visited by a vehicle over a specific time period may be identified, there is a history of movement and where the vehicle has stopped, i.e., turned the ignition of the vehicle off). 
Kawashima does not explicitly disclose wherein the controller is configured to acquire, as the tendency information, information indicating a tendency for a vehicle to move between the two spots for each classification based on the vehicle information, from the second information about the plurality of vehicles. Khoury uses historical information regarding common routes traveled by drivers as well as the common destination points and the correlations of a driver profile (including details of origins, such as a home location, and destinations, such as a work location, with the time of day optionally taken into account) with potential profitability to make various inferences regarding the types of advertisements that might be more effective with specific drivers (Khoury: ¶¶ 8-13, 31-32, 37, 47, 56, 71, 120). As explained above, Kawashima identifies multiple destinations for a vehicle and Khoury shows how patterns between at least two points of interest may be identified. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawashima wherein the controller is configured to acquire, as the tendency information, information indicating a tendency for a vehicle to move between the two spots for each classification based on the vehicle information, from the second information about the plurality of vehicles in order to enhance the range of data used to define aspects of a dataset of interest (including aspects related to vehicles and corresponding destination information) and make such data more useful in specific areas, such as to improve advertising and profitability efforts (as suggested in ¶¶ 9, 31-32, and 120 of Khoury).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayberry (US 2020/0249046) – Predicts a travel destination of an automobile based on the attire worn by an individual.
	Soon (KR-2015018121-A) – Counts a vehicle inflow and displays the information on a bar graph, pie chart, and histogram (Abstract).
	Liu (CN-106897919-A) – Predicts a user demand for a car type and a car scene (Abstract).
	Shin (JP-2008276586-A) – Predicts the taste of customers in cars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683